                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 RON FLEMMING,                                   )
                                                 )
                        Plaintiff,               )
                                                 )
 vs.                                             )   Case No. 15-CV-263-SMY-RJD
                                                 )
 DR. ELS, et al.,                                )
                                                 )
                        Defendants.              )

                            MEMORANDUM AND ORDER

YANDLE, District Judge:

       This matter is before the Court on the Report and Recommendation (“Report”) of United

States Magistrate Judge Reona J. Daly (Doc. 154), recommending that the Court deny Defendant

Els’ Motion for Summary Judgment (Doc. 140) and grant Defendant Reeves’s Motion for

Summary Judgment (Doc. 141). No objections have been filed to the Report. For the following

reasons, Judge Daly’s Report is ADOPTED.

       When neither timely nor specific objections to a Report and Recommendation are made,

the Court need not conduct a de novo review of the Report. See Thomas v. Arn, 474 U.S. 140

(1985). Instead, the Court reviews the Report for clear error. Johnson v. Zema Systems Corp., 170

F.3d 734, 739 (7th Cir. 1999). The Court may then “accept, reject, or modify, in whole or in part,

the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).

       Here, Judge Daly thoroughly discussed and supported her conclusions that (1) there is a

genuine issue of material fact which precludes summary judgment on the merits as to Dr. Els; and

(2) Plaintiff has failed to set forth any evidence to prove that Defendant Reeves was deliberately

indifferent. The Court finds no clear error in Judge Daly’s findings, analysis or conclusions, and

therefore, adopts her Report and Recommendation in its entirety. Accordingly, Defendant Els’

                                           Page 1 of 2
Motion for Summary Judgment (Doc. 140) is DENIED, and Defendant Reeves’s Motion for

Summary Judgment (Doc. 141) is GRANTED.

      IT IS SO ORDERED.

      DATED: October 5, 2018
                                              s/ Staci M. Yandle
                                              STACI M. YANDLE
                                              United States District Judge




                                     Page 2 of 2
